DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2008/0054433 in view of Pu et al. US 6593662.

Re claim 1, Yoo teaches a semiconductor device (fig7) comprising: 
a substrate (102, fig7, [42]) provided by a printed board ([42]); 
a semiconductor chip (714, fig7, [43]) disposed adjacent to a front surface of the substrate (surface of 102 facing 716, fig7, [42]); 
an adhesive (150, fig7, [25]) fixing a back surface of the semiconductor chip (surface of 714 facing 102, fig7) to the front surface of the substrate (surface of 102 facing 716, fig7, [42]); 
between the front surface of the substrate (surface of 102 facing 716, fig7, [42]) and the back surface of the semiconductor chip  (surface of 714 facing 102, fig7) to regulate a distance between the substrate and the semiconductor chip (space between  714 and 102, fig7); and 
a plurality of bonding wires (144, fig7, [25]) wherein: 
the spacer (722 of quartz, fig7, [44]) is harder than the adhesive (resin 150, fig7, [25]),
Yoo does not explicitly show a plurality of spacers disposed between the front surface of the substrate and the back surface of the semiconductor chip to regulate a distance between the substrate and the semiconductor chip; and a plurality of bonding wires wherein: the spacers are bonded to the front surface of the substrate or the back surface of the semiconductor chip, and are located on respective vertexes of a polygon surrounding a center of gravity of the semiconductor chip,  and all the bonding wires are connected to a front surface of the semiconductor chip opposite to the back surface of the semiconductor chip at positions directly above the spacers.
Pu teaches a plurality of spacers (220, fig4B, col4 line 20-25) disposed between the front surface of the substrate (206, fig4B, col4 line 9) and the back surface of the semiconductor chip (208, fig4B, col4 line 9)  to regulate a distance between the substrate and the semiconductor chip; and a plurality of bonding wires (210b, fig4B, col4 line20) wherein: the spacers (220, fig4B, col4 line 20-25) are bonded to the front surface of the substrate or the back surface of the semiconductor chip, and are located on respective vertexes of a polygon surrounding a center of gravity of the semiconductor chip (fig4A),  and all the bonding wires (210b, fig4B, col4 line20) are connected to a front surface of the semiconductor chip opposite to the back surface of the semiconductor chip at positions directly above the spacers (spacer provided under bonding wire to support wire during bonding, col4 line 35-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo with the teaching of Pu to adjust the spacer 
Re claim 6, Yoo modified above teaches the semiconductor device according to claim 1, wherein the spacers are arranged symmetrically with respect to a center of the semiconductor chip in the in-plane direction of the back surface of the semiconductor chip (Pu, fig4B).
Re claim 7, Yoo modified above teaches the semiconductor device according to claim 1, wherein: the semiconductor chip includes a plurality of semiconductor chips stacked on topAttorney Docket No. 01_3659_TBDate: March 10, 2021tttttasdlfkjasfl;kjasf;lkasdfjas;ldkfjasl;kfjas;lkfjas;lkfjas;lkdfjasl;kfjas;lkfjasd;lkfjasdl;fkjasdl;fkjasdl;kfjs of another (Yoo, 716 and 714, fig7, [43]), 
the adhesive is a first adhesive (spacer 722 of Yoo change to column shape as in Pu fig4 and adhesive 214 fill in space between the column shape spacers and under the chip), 
the spacers are first spacers (Yoo 722 changed to column shape as in Pu fig4), 
the semiconductor device further comprises: 
a second adhesive (spacer 724 of Yoo change to column shape as in Pu fig4 and adhesive 214 fill in space between the column shape spacers and under chip) that fixes, between adjacent two of the semiconductor chips (Yoo, 716 and 714, fig7), a back surface of one semiconductor chip to a front surface of the other semiconductor chip (Yoo, surface of 716 facing 714 bonded to surface of 714 facing 716, fig7); and 
a plurality of second spacers (Yoo 724 of Yoo change to column shape as in Pu fig4) that are bonded, between the adjacent two semiconductor chips, to the back surface of the one semiconductor chip or the front surface of the other semiconductor chip, and located at vertexes of a polygon (Pu, 320b with column shape of fig4A, fig5B, col5 line 15-25) surrounding the center of gravity of the other semiconductor chip in an in-plane direction of the back surface of the other semiconductor chip to regulate a distance between the adjacent two semiconductor chips, and
the second spacers are located at positions corresponding to the first spaces in a stacking direction of the substrate and the plurality of semiconductor chips (spacers 722 and 724 changed to column shape on corners under 716 and 714).

Claims 2, 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2008/0054433 in view of Pu et al. US 6593662 and Derderian US 2003/0038355.

Re claim 2, Yoo modified above teaches the semiconductor device according to claim 1, wherein: a part of the spacers is bonded to the front surface of the substrate (Pu, 204b on bottom of spacer 220, fig4B), and the other of the spacers is bonded to the back surface of the semiconductor chip (Pu, 204c on bottom of spacer 220, fig4B).
Yoo modified above does not explicitly show the part of the spacers bonded to the front surface of the substrate and the other of the spacers bonded to the back surface of the semiconductor chip are stacked on top of another to regulate the distance between the substrate and the semiconductor chip.
Derderian teaches two part spacer (20, fig10, [68]) with one stacked on top of another (22, fig1, 68]) to prevent discrete conductive elements from being collapsed onto one another, bent, kinked, or otherwise distorted or damaged (Derderian, [68]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Pu with Derderian to adjust the spacer directly under bonding wires to column shape with a two layer structure. The motivation to do so is to prevent discrete conductive elements from being collapsed onto one another, bent, kinked, or otherwise distorted or damaged (Derderian, [68]).
Re claim 4, Yoo modified above teaches the semiconductor device according to claim 1, wherein the spacers are each made of a resin (Yoo, epoxy resin with quartz, [20]).

Derderian teaches two part spacer (20, fig10, [68]) with one stacked on top of another (22, fig1, 68]) to prevent discrete conductive elements from being collapsed onto one another, bent, kinked, or otherwise distorted or damaged (Derderian, [68]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Pu with Derderian to adjust the spacer directly under bonding wires to column shape with a two layer structure. The motivation to do so is to prevent discrete conductive elements from being collapsed onto one another, bent, kinked, or otherwise distorted or damaged (Derderian, [68]).
Re claim 9, Yoo teaches a semiconductor device (fig7) comprising: 
a substrate (102, fig7, [42]) provided by a printed board ([42]); 
a semiconductor chip (714, fig7, [43]) disposed adjacent to a front surface of the substrate (surface of 102 facing 716, fig7, [42]); 
an adhesive (150, fig7, [25]) fixing a back surface of the semiconductor chip (surface of 714 facing 102, fig7) to the front surface of the substrate (surface of 102 facing 716, fig7, [42]); 
a spacer (722, fig7, [44]) disposed between the front surface of the substrate and the back surface of the semiconductor chip to regulate a distance between the substrate and the semiconductor chip (fig7); and 
a plurality of bonding wires (144, fig7, [25]), wherein: 
the spacer is bonded to the front surface of the substrate or the back surface of the semiconductor chip (fig7), the spacer (722 of quartz, fig7, [44]) is harder than the adhesive (resin 150, fig7, [25]),
between the front surface of the substrate and the back surface of the semiconductor chip to regulate a distance between the substrate and the semiconductor chip; and a plurality of bonding wires, wherein: the spacers are bonded to the front surface of the substrate or the back surface of the semiconductor chip, and are located on respective vertexes of a polygon surrounding a center of gravity of the semiconductor chip, a part of the spacers is bonded to the front surface of the substrate, and the other of the spacers is bonded to the back surface of the semiconductor chip, the spacers bonded to the front surface of the substrate and the spacers bonded to the back surface of the semiconductor chip are stacked on top of another to regulate the distance between the substrate and the semiconductor chip, all the bonding wires have first ends connected to a front surface of the semiconductor chip opposite to the back surface of the semiconductor chip and second ends connected to the front surface of the substrate, and the first ends of all the bonding wires are connected only at positions directly above the spacers on the front surface of the semiconductor chip. 
Pu teaches a plurality of spacers (220, fig4B, col4 line 20-25) disposed between the front surface of the substrate (206, fig4B, col4 line 9) and the back surface of the semiconductor chip (208, fig4B, col4 line 9)  to regulate a distance between the substrate and the semiconductor chip; and a plurality of bonding wires (210b, fig4B, col4 line20) wherein: the spacers (220, fig4B, col4 line 20-25) are bonded to the front surface of the substrate or the back surface of the semiconductor chip, and are located on respective vertexes of a polygon surrounding a center of gravity of the semiconductor chip (fig4A),  and all the bonding wires (210b, fig4B, col4 line20) are connected to a front surface of the semiconductor chip opposite to the back surface of the semiconductor chip at positions directly above the spacers (spacer provided under bonding wire to support wire during bonding, col4 line 35-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo with the teaching of Pu to adjust the spacer 
Derderian teaches two part spacer (20, fig10, [68]) with one stacked on top of another (22, fig1, 68]) to prevent discrete conductive elements from being collapsed onto one another, bent, kinked, or otherwise distorted or damaged (Derderian, [68]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Pu with Derderian to adjust the spacer directly under bonding wires to column shape with a two layer structure. The motivation to do so is to prevent discrete conductive elements from being collapsed onto one another, bent, kinked, or otherwise distorted or damaged (Derderian, [68]).
Re claim 13, Yoo modified above teaches the semiconductor device according to claim 9, wherein the spacers are disposed only at positions directly under the bonding wires (Pu, fig4B).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2008/0054433 in view of Pu et al. US 6593662 and Crobu et al. US 2015/0364455.

Re claim 14, Yoo teaches a semiconductor device (fig7) comprising: 
a substrate provided by a printed board (102, fig7, [42]); 
a single semiconductor chip (714, fig7, [43]) disposed adjacent to a front surface of the substrate (surface of 102 facing 716, fig7, [42]); 
a spacer (722 of quartz, fig7, [44]) disposed between the front surface of the substrate and the back surface of the semiconductor chip to regulate a distance between the substrate and the semiconductor chip, 
a plurality of bonding wires (144, fig7, [25]); 

all the bonding wires have first ends connected to a front surface of the semiconductor chip opposite to the back surface of the semiconductor chip and second ends connected to the front surface of the substrate (fig7), 
Yoo does not explicitly show an adhesive fixing a back surface of the semiconductor chip to the front surface of the substrate; a plurality of spacers being harder than the adhesive and disposed between the front surface of the substrate and the back surface of the semiconductor chip to regulate a distance between the substrate and the semiconductor chip, the spacers being arranged on respective vertexes of a polygon surrounding a center of gravity of the semiconductor chip; a plurality of bonding wires; wherein: all the bonding wires have first ends connected to a front surface of the semiconductor chip opposite to the back surface of the semiconductor chip and second ends connected to the front surface of the substrate, and the first ends of all the bonding wires are connected only at positions directly above the spacers on the front surface of the semiconductor chip.
Pu teaches a plurality of spacers (220, fig4B, col4 line 20-25) disposed between the front surface of the substrate (206, fig4B, col4 line 9) and the back surface of the semiconductor chip (208, fig4B, col4 line 9)  to regulate a distance between the substrate and the semiconductor chip, the spacers being arranged on respective vertexes of a polygon surrounding a center of gravity of the semiconductor chip (fig4A); all the bonding wires (210b, fig4B, col4 line20) have first ends connected to a front surface of the semiconductor chip (208, fig4B, col4 line 9), and the first ends of all the bonding wires are connected only at positions directly above the spacers on the front surface of the semiconductor chip (fig4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo with the teaching of Pu to adjust the spacer 
Crobu teaches low Young’s module epoxy adhesive (11, fig1, [23]) fixing a back surface of the semiconductor chip to the front surface of the substrate; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Pu with the teaching of Crobu to fill space between spacers with adhesive to fasten the chip and prevent moving of the chip during wire bonding and sealing step (Crobu, [23]). 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. US 2008/0054433 in view of Pu et al. US 6593662 and Stewart et al. US 2003/0170444.

Re claim 11, Yoo does not explicitly show the semiconductor device according to claim 1, wherein: the printed board is made of an epoxy resin as a base material, the semiconductor chip is made of Si and formed with a semiconductor element, and the adhesive is made of a silicone resin, and the back surface of the semiconductor chip is fixed to the front surface of the substrate with the adhesive through the spacers.
Stewart teaches a rigid epoxy resin printed board ([54] and claim 17), the semiconductor chip is made of Si and formed with a semiconductor element (silicon die, [4]), and the adhesive is made of a silicone resin (PSA of silicones, [72]), and the back surface of the semiconductor chip is fixed to the front surface of the substrate with the adhesive through the spacers (fig2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Pu with the teaching of Stewart to fill 

Re claim 12, Yoo does not explicitly show the semiconductor device according to claim 1, wherein: the printed board is made of a glass epoxy resin, the semiconductor chip is made of Si and formed with a semiconductor element, the adhesive is made of a silicone resin, and the back surface of the semiconductor chip is fixed to the front surface of the substrate with the adhesive through the spacers.
Stewart teaches a rigid glass fiber impregnated epoxy resin printed board ([54] and claim 17), the semiconductor chip is made of Si and formed with a semiconductor element (silicon die, [4]), and the adhesive is made of a silicone resin (PSA of silicones, [72]), and the back surface of the semiconductor chip is fixed to the front surface of the substrate with the adhesive through the spacers (fig2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoo in view of Pu with the teaching of Stewart to fill space between spacers with silicone adhesive to fasten the Si chip and epoxy resin PCB and prevent moving and risk of damage of the chip during process (Stewart, [15]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOMING LIU/Examiner, Art Unit 2812